 



EXHIBIT 10.1
[HOLLYWOOD MEDIA CORP. LETTERHEAD]
March 15, 2006
VIA FACSIMILE
Bonanza Master Fund Ltd.
Attn: Brian Ladin, Managing Director
Facsimile: (214) 987-4342
Ladies and Gentlemen:
     Reference is made to the 8% Senior Unsecured Note due November 23, 2006
dated November 23, 2005 (the “Note”) issued by Hollywood Media Corp. (the
“Company”) to you. Capitalized terms used but not otherwise defined shall have
the meanings ascribed to such terms in the Note.
     Pursuant to the terms of Section 6 of the Note, the Company may extend the
Maturity Date for a period not to exceed six months from the original Maturity
Date by delivering written notice to the Holder. Upon the execution and delivery
of this letter agreement by the Company and the Holder, the Company hereby
extends the Maturity Date for a period of six months from the original Maturity
Date; the Maturity Date, as so extended, shall be May 23, 2007.
     In addition, pursuant to the terms of Section 6(b) of the Note, the Company
must, within three Trading Days of the date hereof, deliver to you an Extension
Warrant to purchase 57,143 shares of Company common stock.
     In light of the impossibility of determining the exercise price of the
Extension Warrant based on the definition provided in the Note, upon extension
of the Maturity Date, the Holder and the Company agree to amend the definition
of Extension Warrants contained in the Note to clarify that the exercise price
shall be $4.29.
     The Company and the Holder agree as follows:
1. Amendment to Definition of “Extension Warrants”. The definition of “Extension
Warrants” in Section 1 of the Note is amended and restated to read as follows:
     ““Extension Warrants” means warrants in the form of the Warrants (i) to
purchase 57,143 shares of Common Stock (subject to adjustment for any stock
dividend, or subdivision or combination of the Common Stock), (ii) exercisable
immediately following the date of issuance thereof, (iii) with an exercise price
equal to $4.29 (subject to adjustment for any stock dividend, or subdivision or
combination of the Common Stock), and (iv) a term of exercise ending on the same
date as that of the Warrants.”
     Except as amended or modified by this letter, all other terms and
conditions of the Note shall remain in full force and effect. If the foregoing
amendment is acceptable to you, please sign in the space indicated below. This
letter may be executed in counterparts.

            Sincerely,


HOLLYWOOD MEDIA CORP.
      By:   /s/ Mitchell Rubenstein         Name:   Mitchell Rubenstein       
Title:   Chairman and Chief Executive Officer     

Agreed and Accepted:
BONANZA MASTER FUND LTD.

                  By:   /s/ Brian Ladin         Name:   Brian Ladin       
Title:   Managing Director     

2255 Glades Road • Suite 221A • Boca Raton, Florida 33431-7383
Telephone (561) 998-8000 • Fax (561) 998-2974

 



--------------------------------------------------------------------------------



 



[HOLLYWOOD MEDIA CORP. LETTERHEAD]
March 15, 2006
VIA FACSIMILE
JMG Triton Offshore Fund Ltd.
Attn: Jonathan Glaser, Member Manager
Facsimile: (310) 601-2890
Ladies and Gentlemen:
     Reference is made to the 8% Senior Unsecured Note due November 23, 2006
dated November 23, 2005 (the “Note”) issued by Hollywood Media Corp. (the
“Company”) to you. Capitalized terms used but not otherwise defined shall have
the meanings ascribed to such terms in the Note.
     Pursuant to the terms of Section 6 of the Note, the Company may extend the
Maturity Date for a period not to exceed six months from the original Maturity
Date by delivering written notice to the Holder. Upon the execution and delivery
of this letter agreement by the Company and the Holder, the Company hereby
extends the Maturity Date for a period of six months from the original Maturity
Date; the Maturity Date, as so extended, shall be May 23, 2007.
     In addition, pursuant to the terms of Section 6(b) of the Note, the Company
must, within three Trading Days of the date hereof, deliver to you an Extension
Warrant to purchase 14,286 shares of Company common stock.
     In light of the impossibility of determining the exercise price of the
Extension Warrant based on the definition provided in the Note, upon extension
of the Maturity Date, the Holder and the Company agree to amend the definition
of Extension Warrants contained in the Note to clarify that the exercise price
shall be $4.29.
     The Company and the Holder agree as follows:
1. Amendment to Definition of “Extension Warrants”. The definition of “Extension
Warrants” in Section 1 of the Note is amended and restated to read as follows:
     ““Extension Warrants” means warrants in the form of the Warrants (i) to
purchase 14,286 shares of Common Stock (subject to adjustment for any stock
dividend, or subdivision or combination of the Common Stock), (ii) exercisable
immediately following the date of issuance thereof, (iii) with an exercise price
equal to $4.29 (subject to adjustment for any stock dividend, or subdivision or
combination of the Common Stock), and (iv) a term of exercise ending on the same
date as that of the Warrants.”
     Except as amended or modified by this letter, all other terms and
conditions of the Note shall remain in full force and effect. If the foregoing
amendment is acceptable to you, please sign in the space indicated below. This
letter may be executed in counterparts.

            Sincerely,


HOLLYWOOD MEDIA CORP.
      By:   /s/ Mitchell Rubenstein         Name:   Mitchell Rubenstein       
Title:   Chairman and Chief Executive Officer     

Agreed and Accepted:
JMG TRITON OFFSHORE FUND LTD.

                  By:   /s/ Jonathan Glaser         Name:   Jonathan Glaser     
  Title:   Managing Member     

2255 Glades Road • Suite 221A • Boca Raton, Florida 33431-7383
Telephone (561) 998-8000 • Fax (561) 998-2974

 



--------------------------------------------------------------------------------



 



[HOLLYWOOD MEDIA CORP. LETTERHEAD]
March 15, 2006
VIA FACSIMILE
JMG Capital Partners, L.P.
Attn: Jonathan Glaser, Member Manager
Facsimile: (310) 601-2890
Ladies and Gentlemen:
     Reference is made to the 8% Senior Unsecured Note due November 23, 2006
dated November 23, 2005 (the “Note”) issued by Hollywood Media Corp. (the
“Company”) to you. Capitalized terms used but not otherwise defined shall have
the meanings ascribed to such terms in the Note.
     Pursuant to the terms of Section 6 of the Note, the Company may extend the
Maturity Date for a period not to exceed six months from the original Maturity
Date by delivering written notice to the Holder. Upon the execution and delivery
of this letter agreement by the Company and the Holder, the Company hereby
extends the Maturity Date for a period of six months from the original Maturity
Date; the Maturity Date, as so extended, shall be May 23, 2007.
     In addition, pursuant to the terms of Section 6(b) of the Note, the Company
must, within three Trading Days of the date hereof, deliver to you an Extension
Warrant to purchase 14,286 shares of Company common stock.
     In light of the impossibility of determining the exercise price of the
Extension Warrant based on the definition provided in the Note, upon extension
of the Maturity Date, the Holder and the Company agree to amend the definition
of Extension Warrants contained in the Note to clarify that the exercise price
shall be $4.29.
     The Company and the Holder agree as follows:
1. Amendment to Definition of “Extension Warrants”. The definition of “Extension
Warrants” in Section 1 of the Note is amended and restated to read as follows:
     ““Extension Warrants” means warrants in the form of the Warrants (i) to
purchase 14,286 shares of Common Stock (subject to adjustment for any stock
dividend, or subdivision or combination of the Common Stock), (ii) exercisable
immediately following the date of issuance thereof, (iii) with an exercise price
equal to $4.29 (subject to adjustment for any stock dividend, or subdivision or
combination of the Common Stock), and (iv) a term of exercise ending on the same
date as that of the Warrants.”
     Except as amended or modified by this letter, all other terms and
conditions of the Note shall remain in full force and effect. If the foregoing
amendment is acceptable to you, please sign in the space indicated below. This
letter may be executed in counterparts.

            Sincerely,


HOLLYWOOD MEDIA CORP.
      By:   /s/ Mitchell Rubenstein         Name:   Mitchell Rubenstein       
Title:   Chairman and Chief Executive Officer     

Agreed and Accepted:
JMG CAPITAL PARTNERS, L.P.

                  By:   /s/ Jonathan Glaser         Name:   Jonathan Glaser     
  Title:   General Partner     

2255 Glades Road • Suite 221A • Boca Raton, Florida 33431-7383
Telephone (561) 998-8000 • Fax (561) 998-2974

 



--------------------------------------------------------------------------------



 



[HOLLYWOOD MEDIA CORP. LETTERHEAD]
March 15, 2006
VIA FACSIMILE
WS Opportunity Fund International, Ltd.
Attn: Patrick Walker, Member
Facsimile: (214) 756-6079
Ladies and Gentlemen:
     Reference is made to the 8% Senior Unsecured Note due November 23, 2006
dated November 23, 2005 (the “Note”) issued by Hollywood Media Corp. (the
“Company”) to you. Capitalized terms used but not otherwise defined shall have
the meanings ascribed to such terms in the Note.
     Pursuant to the terms of Section 6 of the Note, the Company may extend the
Maturity Date for a period not to exceed six months from the original Maturity
Date by delivering written notice to the Holder. Upon the execution and delivery
of this letter agreement by the Company and the Holder, the Company hereby
extends the Maturity Date for a period of six months from the original Maturity
Date; the Maturity Date, as so extended, shall be May 23, 2007.
     In addition, pursuant to the terms of Section 6(b) of the Note, the Company
must, within three Trading Days of the date hereof, deliver to you an Extension
Warrant to purchase 4,713 shares of Company common stock.
     In light of the impossibility of determining the exercise price of the
Extension Warrant based on the definition provided in the Note, upon extension
of the Maturity Date, the Holder and the Company agree to amend the definition
of Extension Warrants contained in the Note to clarify that the exercise price
shall be $4.29.
     The Company and the Holder agree as follows:
1. Amendment to Definition of “Extension Warrants”. The definition of “Extension
Warrants” in Section 1 of the Note is amended and restated to read as follows:
     ““Extension Warrants” means warrants in the form of the Warrants (i) to
purchase 4,713 shares of Common Stock (subject to adjustment for any stock
dividend, or subdivision or combination of the Common Stock), (ii) exercisable
immediately following the date of issuance thereof, (iii) with an exercise price
equal to $4.29 (subject to adjustment for any stock dividend, or subdivision or
combination of the Common Stock), and (iv) a term of exercise ending on the same
date as that of the Warrants.”
     Except as amended or modified by this letter, all other terms and
conditions of the Note shall remain in full force and effect. If the foregoing
amendment is acceptable to you, please sign in the space indicated below. This
letter may be executed in counterparts.

            Sincerely,


HOLLYWOOD MEDIA CORP.
      By:   /s/ Mitchell Rubenstein         Name:   Mitchell Rubenstein       
Title:   Chairman and Chief Executive Officer     

Agreed and Accepted:
WS OPPORTUNITY FUND INTERNATIONAL, LTD.

                  By:   WS Ventures Management, L.P.,         as agent and
attorney-in-fact            By:   WSV Management, L.L.C., General Partner      
              By:   /s/ Patrick P. Walker         Patrick Walker, Member       
     

2255 Glades Road • Suite 221A • Boca Raton, Florida 33431-7383
Telephone (561) 998-8000 • Fax (561) 998-2974

 



--------------------------------------------------------------------------------



 



[HOLLYWOOD MEDIA CORP. LETTERHEAD]
March 15, 2006
VIA FACSIMILE
WS Opportunity Fund, L.P.
Attn: Patrick Walker, Member
Facsimile: (214) 756-6079
Ladies and Gentlemen:
     Reference is made to the 8% Senior Unsecured Note due November 23, 2006
dated November 23, 2005 (the “Note”) issued by Hollywood Media Corp. (the
“Company”) to you. Capitalized terms used but not otherwise defined shall have
the meanings ascribed to such terms in the Note.
     Pursuant to the terms of Section 6 of the Note, the Company may extend the
Maturity Date for a period not to exceed six months from the original Maturity
Date by delivering written notice to the Holder. Upon the execution and delivery
of this letter agreement by the Company and the Holder, the Company hereby
extends the Maturity Date for a period of six months from the original Maturity
Date; the Maturity Date, as so extended, shall be May 23, 2007.
     In addition, pursuant to the terms of Section 6(b) of the Note, the Company
must, within three Trading Days of the date hereof, deliver to you an Extension
Warrant to purchase 3,424 shares of Company common stock.
     In light of the impossibility of determining the exercise price of the
Extension Warrant based on the definition provided in the Note, upon extension
of the Maturity Date, the Holder and the Company agree to amend the definition
of Extension Warrants contained in the Note to clarify that the exercise price
shall be $4.29.
     The Company and the Holder agree as follows:
1. Amendment to Definition of “Extension Warrants”. The definition of “Extension
Warrants” in Section 1 of the Note is amended and restated to read as follows:
     ““Extension Warrants” means warrants in the form of the Warrants (i) to
purchase 3,424 shares of Common Stock (subject to adjustment for any stock
dividend, or subdivision or combination of the Common Stock), (ii) exercisable
immediately following the date of issuance thereof, (iii) with an exercise price
equal to $4.29 (subject to adjustment for any stock dividend, or subdivision or
combination of the Common Stock), and (iv) a term of exercise ending on the same
date as that of the Warrants.”
     Except as amended or modified by this letter, all other terms and
conditions of the Note shall remain in full force and effect. If the foregoing
amendment is acceptable to you, please sign in the space indicated below. This
letter may be executed in counterparts.

            Sincerely,


HOLLYWOOD MEDIA CORP.
      By:   /s/ Mitchell Rubenstein         Name:   Mitchell Rubenstein       
Title:   Chairman and Chief Executive Officer     

Agreed and Accepted:
WS OPPORTUNITY FUND, L.P.

                  By:   WS Ventures Management, L.P.,
General Partner                     By:   WSV Management, L.L.C., General
Partner                     By:   /s/ Patrick P. Walker         Patrick Walker,
Member             

2255 Glades Road • Suite 221A • Boca Raton, Florida 33431-7383
Telephone (561) 998-8000 • Fax (561) 998-2974

 



--------------------------------------------------------------------------------



 



[HOLLYWOOD MEDIA CORP. LETTERHEAD]
March 15, 2006
VIA FACSIMILE
WS Opportunity Fund (QP), L.P.
Attn: Patrick Walker, Member
Facsimile: (214) 756-6079
Ladies and Gentlemen:
     Reference is made to the 8% Senior Unsecured Note due November 23, 2006
dated November 23, 2005 (the “Note”) issued by Hollywood Media Corp. (the
“Company”) to you. Capitalized terms used but not otherwise defined shall have
the meanings ascribed to such terms in the Note.
     Pursuant to the terms of Section 6 of the Note, the Company may extend the
Maturity Date for a period not to exceed six months from the original Maturity
Date by delivering written notice to the Holder. Upon the execution and delivery
of this letter agreement by the Company and the Holder, the Company hereby
extends the Maturity Date for a period of six months from the original Maturity
Date; the Maturity Date, as so extended, shall be May 23, 2007.
     In addition, pursuant to the terms of Section 6(b) of the Note, the Company
must, within three Trading Days of the date hereof, deliver to you an Extension
Warrant to purchase 3,291 shares of Company common stock.
     In light of the impossibility of determining the exercise price of the
Extension Warrant based on the definition provided in the Note, upon extension
of the Maturity Date, the Holder and the Company agree to amend the definition
of Extension Warrants contained in the Note to clarify that the exercise price
shall be $4.29.
     The Company and the Holder agree as follows:
1. Amendment to Definition of “Extension Warrants”. The definition of “Extension
Warrants” in Section 1 of the Note is amended and restated to read as follows:
     ““Extension Warrants” means warrants in the form of the Warrants (i) to
purchase 3,291 shares of Common Stock (subject to adjustment for any stock
dividend, or subdivision or combination of the Common Stock), (ii) exercisable
immediately following the date of issuance thereof, (iii) with an exercise price
equal to $4.29 (subject to adjustment for any stock dividend, or subdivision or
combination of the Common Stock), and (iv) a term of exercise ending on the same
date as that of the Warrants.”
     Except as amended or modified by this letter, all other terms and
conditions of the Note shall remain in full force and effect. If the foregoing
amendment is acceptable to you, please sign in the space indicated below. This
letter may be executed in counterparts.

            Sincerely,


HOLLYWOOD MEDIA CORP.
      By:   /s/ Mitchell Rubenstein         Name:   Mitchell Rubenstein       
Title:   Chairman and Chief Executive Officer     

Agreed and Accepted:
WS OPPORTUNITY FUND (QP), L.P.

                  By:   WS Ventures Management, L.P.,
General Partner                     By:   WSV Management, L.L.C., General
Partner                     By:   /s/ Patrick P. Walker         Patrick P.
Walker, Member             

2255 Glades Road • Suite 221A • Boca Raton, Florida 33431-7383
Telephone (561) 998-8000 • Fax (561) 998-2974

 



--------------------------------------------------------------------------------



 



[HOLLYWOOD MEDIA CORP. LETTERHEAD]
March 15, 2006
VIA FACSIMILE
SRB Greenway Capital, L.P.
Attn: Steven Becker, Member
Facsimile: (214) 756-6079
Ladies and Gentlemen:
     Reference is made to the 8% Senior Unsecured Note due November 23, 2006
dated November 23, 2005 (the “Note”) issued by Hollywood Media Corp. (the
“Company”) to you. Capitalized terms used but not otherwise defined shall have
the meanings ascribed to such terms in the Note.
     Pursuant to the terms of Section 6 of the Note, the Company may extend the
Maturity Date for a period not to exceed six months from the original Maturity
Date by delivering written notice to the Holder. Upon the execution and delivery
of this letter agreement by the Company and the Holder, the Company hereby
extends the Maturity Date for a period of six months from the original Maturity
Date; the Maturity Date, as so extended, shall be May 23, 2007.
     In addition, pursuant to the terms of Section 6(b) of the Note, the Company
must, within three Trading Days of the date hereof, deliver to you an Extension
Warrant to purchase 349 shares of Company common stock.
     In light of the impossibility of determining the exercise price of the
Extension Warrant based on the definition provided in the Note, upon extension
of the Maturity Date, the Holder and the Company agree to amend the definition
of Extension Warrants contained in the Note to clarify that the exercise price
shall be $4.29.
     The Company and the Holder agree as follows:
1. Amendment to Definition of “Extension Warrants”. The definition of “Extension
Warrants” in Section 1 of the Note is amended and restated to read as follows:
     ““Extension Warrants” means warrants in the form of the Warrants (i) to
purchase 349 shares of Common Stock (subject to adjustment for any stock
dividend, or subdivision or combination of the Common Stock), (ii) exercisable
immediately following the date of issuance thereof, (iii) with an exercise price
equal to $4.29 (subject to adjustment for any stock dividend, or subdivision or
combination of the Common Stock), and (iv) a term of exercise ending on the same
date as that of the Warrants.”
     Except as amended or modified by this letter, all other terms and
conditions of the Note shall remain in full force and effect. If the foregoing
amendment is acceptable to you, please sign in the space indicated below. This
letter may be executed in counterparts.

            Sincerely,


HOLLYWOOD MEDIA CORP.
      By:   /s/ Mitchell Rubenstein         Name:   Mitchell Rubenstein       
Title:   Chairman and Chief Executive Officer     

Agreed and Accepted:
SRB GREENWAY CAPITAL, L.P.

                  By:   SRB Management, L.P., General Partner                  
  By:   BC Advisors, L.L.C., General Partner                     By:   /s/
Steven R. Becker         Steven R. Becker, Member             

2255 Glades Road • Suite 221A • Boca Raton, Florida 33431-7383
Telephone (561) 998-8000 • Fax (561) 998-2974

 



--------------------------------------------------------------------------------



 



[HOLLYWOOD MEDIA CORP. LETTERHEAD]
March 15, 2006
VIA FACSIMILE
SRB Greenway Offshore Operating Fund, L.P.
Attn: Steven Becker, Member
Facsimile: (214) 756-6079
Ladies and Gentlemen:
     Reference is made to the 8% Senior Unsecured Note due November 23, 2006
dated November 23, 2005 (the “Note”) issued by Hollywood Media Corp. (the
“Company”) to you. Capitalized terms used but not otherwise defined shall have
the meanings ascribed to such terms in the Note.
     Pursuant to the terms of Section 6 of the Note, the Company may extend the
Maturity Date for a period not to exceed six months from the original Maturity
Date by delivering written notice to the Holder. Upon the execution and delivery
of this letter agreement by the Company and the Holder, the Company hereby
extends the Maturity Date for a period of six months from the original Maturity
Date; the Maturity Date, as so extended, shall be May 23, 2007.
     In addition, pursuant to the terms of Section 6(b) of the Note, the Company
must, within three Trading Days of the date hereof, deliver to you an Extension
Warrant to purchase 184 shares of Company common stock.
     In light of the impossibility of determining the exercise price of the
Extension Warrant based on the definition provided in the Note, upon extension
of the Maturity Date, the Holder and the Company agree to amend the definition
of Extension Warrants contained in the Note to clarify that the exercise price
shall be $4.29.
     The Company and the Holder agree as follows:

1. Amendment to Definition of “Extension Warrants”. The definition of “Extension
Warrants” in Section 1 of the Note is amended and restated to read as follows:

1. Amendment to Definition of “Extension Warrants”. The definition of “Extension
Warrants” in Section 1 of the Note is amended and restated to read as follows:
     ““Extension Warrants” means warrants in the form of the Warrants (i) to
purchase 184 shares of Common Stock (subject to adjustment for any stock
dividend, or subdivision or combination of the Common Stock), (ii) exercisable
immediately following the date of issuance thereof, (iii) with an exercise price
equal to $4.29 (subject to adjustment for any stock dividend, or subdivision or
combination of the Common Stock), and (iv) a term of exercise ending on the same
date as that of the Warrants.”
     Except as amended or modified by this letter, all other terms and
conditions of the Note shall remain in full force and effect. If the foregoing
amendment is acceptable to you, please sign in the space indicated below. This
letter may be executed in counterparts.

            Sincerely,


HOLLYWOOD MEDIA CORP.
      By:   /s/ Mitchell Rubenstein         Name:   Mitchell Rubenstein       
Title:   Chairman and Chief Executive Officer     

Agreed and Accepted:
SRB GREENWAY OFFSHORE OPERATING FUND, L.P.

                  By:   SRB Management, L.P., General Partner                  
  By:   BC Advisors, L.L.C., General Partner                     By:   /s/
Steven R. Becker         Steve Becker, Member             

2255 Glades Road • Suite 221A • Boca Raton, Florida 33431-7383
Telephone (561) 998-8000 • Fax (561) 998-2974

 



--------------------------------------------------------------------------------



 



[HOLLYWOOD MEDIA CORP. LETTERHEAD]
March 15, 2006
VIA FACSIMILE
SRB Greenway Capital (QP), L.P.
Attn: Steven Becker, Member
Facsimile: (214) 756-6079
Ladies and Gentlemen:
     Reference is made to the 8% Senior Unsecured Note due November 23, 2006
dated November 23, 2005 (the “Note”) issued by Hollywood Media Corp. (the
“Company”) to you. Capitalized terms used but not otherwise defined shall have
the meanings ascribed to such terms in the Note.
     Pursuant to the terms of Section 6 of the Note, the Company may extend the
Maturity Date for a period not to exceed six months from the original Maturity
Date by delivering written notice to the Holder. Upon the execution and delivery
of this letter agreement by the Company and the Holder, the Company hereby
extends the Maturity Date for a period of six months from the original Maturity
Date; the Maturity Date, as so extended, shall be May 23, 2007.
     In addition, pursuant to the terms of Section 6(b) of the Note, the Company
must, within three Trading Days of the date hereof, deliver to you an Extension
Warrant to purchase 2,324 shares of Company common stock.
     In light of the impossibility of determining the exercise price of the
Extension Warrant based on the definition provided in the Note, upon extension
of the Maturity Date, the Holder and the Company agree to amend the definition
of Extension Warrants contained in the Note to clarify that the exercise price
shall be $4.29.
     The Company and the Holder agree as follows:
1. Amendment to Definition of “Extension Warrants”. The definition of “Extension
Warrants” in Section 1 of the Note is amended and restated to read as follows:
     ““Extension Warrants” means warrants in the form of the Warrants (i) to
purchase 2,324 shares of Common Stock (subject to adjustment for any stock
dividend, or subdivision or combination of the Common Stock), (ii) exercisable
immediately following the date of issuance thereof, (iii) with an exercise price
equal to $4.29 (subject to adjustment for any stock dividend, or subdivision or
combination of the Common Stock), and (iv) a term of exercise ending on the same
date as that of the Warrants.”
     Except as amended or modified by this letter, all other terms and
conditions of the Note shall remain in full force and effect. If the foregoing
amendment is acceptable to you, please sign in the space indicated below. This
letter may be executed in counterparts.

            Sincerely,


HOLLYWOOD MEDIA CORP.
      By:   /s/ Mitchell Rubenstein         Name:   Mitchell Rubenstein       
Title:   Chairman and Chief Executive Officer     

Agreed and Accepted:
SRB GREENWAY CAPITAL (QP), L.P.

                  By:   SRB Management, L.P., General Partner                  
  By:   BC Advisors, L.L.C., General Partner                     By:   /s/
Steven R. Becker         Steven R. Becker, Member             

2255 Glades Road • Suite 221A • Boca Raton, Florida 33431-7383
Telephone (561) 998-8000 • Fax (561) 998-2974

 